                                                                THE HONORABLE JAMES L. ROBART
1

2

3

4

5                                      UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
6

7     TODD R., SUZANNE R., and LILLIAN R.,                       )
8                                                                )
                        Plaintiffs,                              )
9                                                                )
                                                                 )
10    v.                                                         )   No. 2:17-cv-01041-JLR
                                                                 )
11
      PREMERA BLUE CROSS BLUE SHIELD                             )   PLAINTIFFS’ REPLY
12    OF ALASKA,                                                 )   IN SUPPORT OF PLAINTIFFS’
                                                                 )   MOTION FOR SUMMARY
13                                                               )   JUDGMENT
                        Defendant.                               )
14                                                               )   ORAL ARGUMENT REQUESTED
                                                                 )
15

16             Plaintiffs, Todd R., Suzanne R., and Lilian R.1, by and through their undersigned

17    counsel, hereby submit their Reply to Defendant’s Response and in Support of Plaintiffs’
18    Motion for Summary Judgment.
19
                                                 INTRODUCTION
20
               The parties agree that this claim for wrongly denied medical benefits is being
21
      reviewed under a de novo standard of review. Jon experienced serious mental health
22

23    issues that continued to escalate in spite of years of outpatient treatment with multiple

24    providers. Once his behaviors put him at serious risk of harm, Jon’s treating professionals

25    in Alaska recommended residential care. Based on their experience with him, they felt
26
      1
       In the Record, Lillian is referred to as Jon or Jonathan and for the remainder of this pleading, as with other
27    pleadings, Lillian will be referred to as Jon.

28- 1 PLAINTIFFS’ REPLY IN SUPPORT OF                                 BRIAN S. KING, Attorney at Law
     MOTION FOR SUMMARY JUDGMENT                                      336 South 300 East, Suite 200                1
     NO. 2:17-cv-01041-JLR                                            Salt Lake City, UT 84111
                                                                      (801) 532-1739, (801) 532-1936 (fax)
      Jon’s problems were chronic and only sub-acute inpatient care at a residential treatment
1
      facility would satisfactorily address his needs. Todd and Suzanne identified an
2

3     appropriate treatment center and the medical staff at Elevations agreed to admit Jon on

4     January 1, 2014. Soon after, a psychological evaluation was performed and the treating
5     professional at Elevations recommended that Jon complete the program there.
6
             Todd and Suzanne submitted a claim for medical treatment with health insurance
7
      they had purchased through Todd’s employer from Premera Blue Cross Blue Shield of
8
      Alaska (“Premera”). Unfortunately Premera applied the wrong criteria to evaluate
9

10    whether Jon’s treatment was medically necessary, focused on information about Jon’s

11    condition at the time of his admission to Elevations rather than at the time the treatment

12    in question was being provided, failed to contact Jon’s treatment professionals before he
13    was admitted at Elevations, and improperly denied coverage of his claim. In the pre-
14
      litigation appeal process the followed Premera’s intial claim denial, Todd and Suzanne
15
      submitted all the necessary documents to demonstrate Jon’s need for sub-acute care. But
16
      Premera and its reviewers continued to apply incorrect guidelines and ignored the
17

18    information Todd and Suzanne provided. Ultimately, Premera denied all of Todd and

19    Suzanne’s appeals.

20           The record supports the medical necessity of Jon’s treatment at Elevations. This
21
      Court should reverse Premera’s denials and order it to provide coverage. Payment of the
22
      claims lives up to the promises made by Premera when it accepted Todd and Suzanne’s
23
      premiums. Jon needed the treatment at Elevations and Premera should pay for it.
24
              RESPONSE TO FACTUAL AND PROCEDURAL BACKGROUND
25

26           Because Premera failed to respond to the specific factual allegations from

27    Plaintiffs’ Motion for Summary Judgment, Plaintiffs incorporate by reference the factual
28- 2 PLAINTIFFS’ REPLY IN SUPPORT OF                      BRIAN S. KING, Attorney at Law
     MOTION FOR SUMMARY JUDGMENT                           336 South 300 East, Suite 200           2
     NO. 2:17-cv-01041-JLR                                 Salt Lake City, UT 84111
                                                           (801) 532-1739, (801) 532-1936 (fax)
      background in their Motion for Summary Judgment, Dkt. 37 at pages 2-13, and their
1
      Response to Defendant’s Motion for Summary Judgment, Dkt. 43 at pages 3-6.
2

3                                             ARGUMENT

4            I.      Premera Applied the Wrong Medical Necessity Criteria When It
                     Denied Jon Coverage for His Treatment at Elevations.
5

6            Todd and Suzanne do not question that Milliman guidelines are widely used

7     within the insurance world to evaluate medical necessity. The problem is Premera both

8     erred in applying the guidelines and gave them disproportionate weight. From the
9     beginning, Todd and Suzanne have argued that Premera used the wrong criteria.2 Premera
10
      claimed it used the residential criteria for Post-Traumatic Stress Disorder and Residential
11
      Acute Behavioral Health Level of Care, Child or Adolescent.3 The very criteria that
12
      Premera used explicitly states that they evaluate “[a]dmission to Residential Acute Level
13

14    of Care.”4 Jon did not receive acute care at Elevations. Rather, his claim was for the

15    treatment at the sub-acute inpatient level of care he received at Elevations.

16           When an insurer applies overly strict criteria based on incorrect guidelines, its
17
      decision to deny benefits is unjustifiable.5 In James F., as in this case, the insurer
18
      evaluated the medical necessity of sub-acute inpatient care based on acute care medical
19
      necessity criteria. The district court in that case held that the insurer had abused its
20
      discretion.
21

22

23

24
             2
               Rec. 2455-2460
25           3
               Rec. 192-203
             4
               Rec. 192, 200
26           5
              James F. v. Cigna Behavioral Health, 2010 U.S. Dist. LEXIS 136134, *16-19 (D. Utah)
27

28- 3 PLAINTIFFS’ REPLY IN SUPPORT OF                          BRIAN S. KING, Attorney at Law
     MOTION FOR SUMMARY JUDGMENT                               336 South 300 East, Suite 200          3
     NO. 2:17-cv-01041-JLR                                     Salt Lake City, UT 84111
                                                               (801) 532-1739, (801) 532-1936 (fax)
               In, Butler v. United Healthcare of Tenn., Inc. 6 the Sixth Circuit identified three
1
       errors common to this case. In Butler, the insurer had its reviewer “determine the medical
2

3      necessity of Janie's treatment using a more restrictive guideline than the residential-

4      rehabilitation guideline. Applying the incorrect guideline, [the physician reviewer] found
5      that Janie's thirty-day rehabilitation was not medically necessary. He did not mention
6
       Janie's prior failed outpatient treatment in his decision. Nor did he explain why he
7
       disagreed with the recommendations of Janie's two treating physicians.”7 Premera did the
8
       same. It used acute residential guidelines instead of sub-acute guidelines for chronic
9

10     problems.8 Second, it did not mention the failed outpatient treatment before Todd and

11     Suzanne tried sub-acute residential care.9 Third, Premera never explained why it

12     disagreed with the opinions of the treating physicians, particularly the recommendation to
13     complete residential treatment.10
14
               An additional problem specific to this case arises because Jon had been admitted
15
       to Elevations on January 1, 2014.11 But due to a change in insurers, Premera’s
16
       responsibility to cover Jon’s treatment did not arise until May 1, 2014.12 Premera’s
17

18     application of admission criteria to Jon, who had been receiving treatment at Elevations

19     for several months before Premera came along, is facially wrong.13 Premera compounded

20     its error because it evaluated admission to an acute residential setting rather than the
21
       actual sub-acute treatment that Jon was receiving. Nowhere in the record does Premera or
22
       its external reviewer refer to continued care, rather than admission, criteria.
23

24             6
                764 F.3d 563 (6th Cir. 2014)
               7
                764 F.3d at 566 (citations omitted)
25            8
                Rec. 192-203
              9
                Rec. 49-53, 2410-2412, 7151-7154, 11748-11752
26            10
                 Id.
              11
                 Rec. 405
27            12
                 Rec. 5
              13
                 Rec. 192, 200
28- 4 PLAINTIFFS’ REPLY IN SUPPORT OF                           BRIAN S. KING, Attorney at Law
      MOTION FOR SUMMARY JUDGMENT                               336 South 300 East, Suite 200          4
      NO. 2:17-cv-01041-JLR                                     Salt Lake City, UT 84111
                                                                (801) 532-1739, (801) 532-1936 (fax)
             In fact, Premera persisted in the application of incorrect guidelines even after
1
      Todd and Suzanne provided them with alternative criteria from the American Academy
2

3     of Child and Adolescent Psychiatry.14 Those criteria state, “[w]hen the treating clinician

4     has considered less restrictive resources and determined that they are either unavailable
5     or not appropriate for the patient’s needs, it might be necessary for a child or adolescent
6
      to receive treatment in a psychiatric residential treatment center (RTC). In other cases the
7
      patient may have already received services in a less restrictive setting and they have not
8
      been successful.”15
9

10           Jon’s treating clinicians before Elevations had considered less restrictive levels of

11    care.16 Not only did they consider them, they provided outpatient therapy at various

12    levels of intensity for years. However, Jon’s behavior declined throughout that entire
13    period. His risky behaviors—refusing medication, leaving school, suicidal threats,
14
      running away, cutting, and isolation17–escalated to the point that his health care providers
15
      concluded that outpatient treatment was not reducing his problematic behavior. The only
16
      option for Jon was residential care.18 The AACAP principles for residential treatment
17

18    closely describe Jon’s scenario. It was not a question of availability for outpatient care.

19    Rather, his treatment physician and other health care providers in Alaska simply

20    concluded that the treatment Jon was receiving in a less restrictive level of care than sub-
21
      acute inpatient was unsuccessful in providing the necessary relief from his symptoms.
22
      Premera and its outside reviewer ignored those realities when they denied Jon’s claims.
23

24

25
             14
                 Rec. 2458-60
26           15
                 Rec. 00064
              16
                 Rec. 403-405, 407-408
27            17
                 Rec.11748-11749
              18
                 Rec. 404-405
28- 5 PLAINTIFFS’ REPLY IN SUPPORT OF                       BRIAN S. KING, Attorney at Law
      MOTION FOR SUMMARY JUDGMENT                           336 South 300 East, Suite 200           5
      NO. 2:17-cv-01041-JLR                                 Salt Lake City, UT 84111
                                                            (801) 532-1739, (801) 532-1936 (fax)
             II.     Premera Gave Undue Weight To Screening Guidelines and Ignored
1                    Undisputed Facts in the Medical Records about the Severity of Jon’s
                     Symptoms and His Failed Outpatient Care.
2

3            Premera seems to have lost sight of the fact that guidelines, like Milliman’s, are

4     screening tools. Setting aside the fact that Premera used the wrong tool, Premera
5     acknowledged that it used the guidelines to develop its medical policies.19 Such a
6
      procedure had the effect of conflating a screening tool into a hard and fast policy where
7
      the failure to meet the guidelines automatically resulted in a denied claim. No longer is
8
      the guideline a factor, it becomes an ironclad rule that ignored the need to evaluate the
9

10    individual needs of the patient in question and treat with some greater weight the

11    information from the professionals who were treating Jon and knew him best.

12           Premera’s failure to accept the recommendations of Elevations’ professionals that
13    Jon’s treatment there was medically necessary confirms the undue weight Premera gave
14
      to the Milliman guidelines. Had Premera used them as a screening tool, it would have
15
      provided an analysis for why the reviewers rejected the treating professionals’
16
      recommendations and did not meet the criteria. Instead, Premera’s reviewers stated,
17

18    “Premera’s determination is based on an absence of record of severe symptoms which

19    could not have been treated in an intensive outpatient management program.”20 The

20    problem is that this is a bare conclusion with no analysis to back it up. The conclusion
21
      ignored the fact that Jon’s outpatient treatment had failed and that he continued to
22
      experience chronic problems with anxiety, suicidal ideation, and depression that did not
23
      respond to outpatient treatment.21 Because Premera ignored the undisputed facts in the
24

25

26
             19
                 Rec. 2411
27           20
                 7152
              21
                 Rec. 36, 427-430
28- 6 PLAINTIFFS’ REPLY IN SUPPORT OF                       BRIAN S. KING, Attorney at Law
      MOTION FOR SUMMARY JUDGMENT                           336 South 300 East, Suite 200          6
      NO. 2:17-cv-01041-JLR                                 Salt Lake City, UT 84111
                                                            (801) 532-1739, (801) 532-1936 (fax)
      the medical records and the recommendations of Jon’s treating clinicians, it made the
1
      wrong decision when it denied his benefits.
2

3            Todd and Suzanne do not dispute that Milliman guidelines can aid in determining

4     the appropriate level of care when the proper criteria are used at the proper time. When
5     Premera first denied Jon’s claim, Todd and Suzanne immediately referred them to the
6
      AACAP principles to help Premera provide a principled and sound analysis regarding the
7
      medical necessity of Jon’s treatment.22 Not only are the AACAP principles relevant, they
8
      shed the brightest light on why Jon needed sub-acute residential treatment. The AACAP
9

10    principles clarify that admission criteria should not be applied when assessing ongoing

11    treatment.23 Further, the AACAP principles identify the specific need of a reviewer to

12    evaluate prior treatment outcomes.24 Specifically, when outpatient care has failed and
13    symptoms persist, treatment in residential treatment centers may be medically
14
      necessary.25
15
             In Wiwel v. IBM.,26 as here, medical reviewers used the wrong medical necessity
16
      criteria. The Wiwel court explained how the insurer misunderstood the critical role a sub-
17

18    acute residential treatment center played in providing medically necessary care.

19           Finally, and most importantly, where the IPRO opinion [external review] rests on
             its assessment that E.W.'s self-cutting behavior and thoughts of suicide were
20           subdued by March 10, 2014, it fails entirely to address a conspicuous confounding
             variable, namely, the influence that La Europa, itself, may have brought to bear
21
             upon E.W.'s behavior. That is, where the evidence of record demonstrates that
22           before her admission to La Europa, E.W.'s behavior was destructive, and while in
             residency at La Europa, E.W.'s behavior was stable, (see e.g., DE 32 at 391
23           (noting, among other things, E.W. denying suicide plan or intent as of February
24

25           22
                Rec. 2458-2460, 000064-74
             23
                Rec. 67-68
             24
26              Rec. 64
             25
                Id.
             26
27            Wiwel v. IBM Med. & Dental Ben. Plans for Regular Full-Time & Part-Time
      Employees, 2017 U.S. Dist. LEXIS 46377, *20-21 (E.D.N.Car. Mar. 29, 2017)
28- 7 PLAINTIFFS’ REPLY IN SUPPORT OF                      BRIAN S. KING, Attorney at Law
     MOTION FOR SUMMARY JUDGMENT                           336 South 300 East, Suite 200          7
     NO. 2:17-cv-01041-JLR                                 Salt Lake City, UT 84111
                                                           (801) 532-1739, (801) 532-1936 (fax)
             28, 2014), the IPRO opinion does not adequately state reasons to conclude that in
1            the absence of La Europa's care, E.W.'s behavior would have remained stable
             after March 10, 2014. 27
2

3            In Wiwel the insurer ignored the estimated length of treatment, and used

4     statements at the time of admission that suggested the child could be treated at a lower
5     level when it denied the claim. Wiwel concluded that the insurer had failed to show how
6
      positive statements about improved behavior while in the residential treatment center,
7
      without more in-depth analysis, provided substantial evidence that a lower level of care
8
      was justified.28 In like manner, Premera failed to even address whether the reduction of
9

10    symptoms occurred because of the safety protocol that existed at Elevations. Similarly, it

11    ignored the prior treatment recommendations for residential treatment to address Jon’s

12    behaviors. And, just as in Wiwel, Premera and the external reviewer ignored the
13    admission psychiatric recommendation, the psychological recommendation to complete
14
      residential treatment, and the ongoing treatment notes that reflected a need for ongoing
15
      care. This case shows how the failure to use the correct guidelines resulted in an
16
      improperly denied claim.
17

18           III.    Because They Provide the Most Complete Review and Analysis of
                     Jon’s Problems, the Opinions of his Treating Clinicians Show by a
19                   Preponderance of the Evidence that Jon’s Treatment at Elevations
                     was Medically Necessary.
20
             This Court does not need to give special weight to Jon’s prior therapists to
21

22    validate the importance of their recommendations. Unlike Premera’s analysis, Jon’s

23    treating clinician records and opinions documented why residential treatment was
24    necessary. Premera’s denial letters acknowledged that “Jonathan was admitted to a
25

26

27           27
                Id. At *11-12.
             28
                Wiwel at 14-15
28- 8 PLAINTIFFS’ REPLY IN SUPPORT OF                      BRIAN S. KING, Attorney at Law
      MOTION FOR SUMMARY JUDGMENT                          336 South 300 East, Suite 200          8
      NO. 2:17-cv-01041-JLR                                Salt Lake City, UT 84111
                                                           (801) 532-1739, (801) 532-1936 (fax)
        residential treatment center due to chronic difficulties”29 and not acute issues that
1
        “require stabilization in the context of a short term stay.”30 Yet Premera never explains
2

3       why it used an acute guideline to determine treatment for chronic difficulties. The

4       professionals who treated Jon before and at Elevations provided information that went to
5       the heart of whether Jon needed subacute residential care.
6
                 The Ninth Circuit recently held that ERISA plans may not deny coverage for
7
        residential treatment on the basis that sub-acute inpatient treatment of mental health and
8
        substance use disorders is not covered unless they also exclude from coverage sub-acute
9

10      inpatient care for medical/surgical conditions.31 In this case, it is undisputed that Premera

11      provides coverage for sub-acute inpatient treatment for medical/surgical conditions in

12      such facilities as skilled nursing facilities or hospice care.32 Consequently, MHPAEA
13      precludes any ability by Premera to argue that it does not cover treatment provided for
14
        sub-acute inpatient treatment in residential treatment such as Elevations. Premera had no
15
        excuse to not evaluate the medical necessity of Jon’s treatment using sub-acute criteria.
16
                 Dr. Ghosh and Mr. Sumner’s recommendations conformed with the medical
17

18      necessity requirements outlined in the Plan. Each provided explanations that show the

19      exercise of prudent judgment. Given that the recommendation for residential care was

20      confirmed at the time of admission and by a subsequent comprehensive psychological
21
        evaluation, Ghosh’s recommendation agreed with generally accepted standards of
22
        medical practice. Because lower levels of care had failed, residential treatment was
23

24               29
                 Rec. 2410
                 30
                 Rec. 7152
25            31
                 Danny P. v. Catholic Health Initiatives, 891 F.3d 1155, 1158-1159 (9th Cir. 2018) (excluding
              coverage for treatment for sub-acute inpatient mental health and substance use disorders while
26            covering treatment for sub-acute inpatient treatment for medical/surgical conditions at skilled
              nursing facilities violates the federal Mental Health Parity and Addiction Equity Act of 2008
27            (“MHPAEA”))
              32
                 Rec. 7116 (referencing coverage for hospice care)
28- 9 PLAINTIFFS’ REPLY IN SUPPORT OF                                 BRIAN S. KING, Attorney at Law
      MOTION FOR SUMMARY JUDGMENT                                     336 South 300 East, Suite 200           9
      NO. 2:17-cv-01041-JLR                                           Salt Lake City, UT 84111
                                                                      (801) 532-1739, (801) 532-1936 (fax)
      appropriate in type, frequency and extent. Finally, the out-of-state treatment was not
1
      offered for convenience. And because lower levels of care had already failed, Premera
2

3     was wrong to conclude that less intensive therapies would produce equivalent therapeutic

4     results. Empirical evidence supported the need for sub-acute residential care.
5            While Premera claims that “[t]here is no evidence that, once she [sic] was
6
      admitted to Elevations, he was ever evaluated for a determination that his residential stay
7
      should continue.” This is false. Jon was admitted on January 1, 2014.33 Jon underwent a
8
      comprehensive evaluation by Dr. Brockbank on February 8, 2014 that confirmed the need
9

10    to complete residential treatment.34 Dr. Brockbank finalized her evaluation on March 20,

11    2014. 35 Further, Jon was assigned to a specific treatment team and psychiatric provider

12    who continued to evaluate his need for residential treatment consistent with the duties of
13    every mental health or medical provider.36 Nevertheless Premera denied claims for
14
      treatment as early as a month and a half after Dr. Brockbank finalized her evaluation. In
15
      its pleadings, Premera claims that there was no evidence. Todd and Suzanne suggest that
16
      what they have provided was more than enough.
17

18           Each of Premera’s denials suffers from similar errors. First, the initial denial letter

19    outlined as a basis for the denial a standard for acute residential care.37 The reason this

20    was error has been outlined above.
21
             Second, Premera failed to attribute Jon’s improvement and safety to the treatment
22
      and environment at Elevations. Without accounting for the safety factors provided by the
23
      residential treatment center, Premera could not reasonably conclude that a lower level of
24

25
      33
           Rec. 405
26    34
           Rec. 410
        35
           Rec. 430
27      36
           Rec. 2961
        37
           Rec. 49
28- 10 PLAINTIFFS’ REPLY IN SUPPORT OF                       BRIAN S. KING, Attorney at Law
       MOTION FOR SUMMARY JUDGMENT                           336 South 300 East, Suite 200          10
       NO. 2:17-cv-01041-JLR                                 Salt Lake City, UT 84111
                                                             (801) 532-1739, (801) 532-1936 (fax)
      care would have been effective. This is especially understood in light of the rationale
1
      provide by the Wiwel court and the AACAP rationale. The Wiwel case illustrates why
2

3     such a lack of attribution creates a fundamental flaw to the basis for denying a claim for

4     residential treatment.
5            Third, Premera never addressed why it disagreed with the valid opinions of
6
      competent providers who based their opinions on an examination of Jon and peer
7
      reviewed material and instruments like the Diagnostic and Statistical Manual of Mental
8
      Disorders and reliable psychological testing instruments.38 While the external reviewer
9

10    did not use the Milliman guidelines, the “Records reviewed”39 portion of the review

11    reflects that it didn’t consider the plan language either. It used a different medical

12    necessity standard than the one provided by the Plan. Like Premera, the external reviewer
13    also failed to analyze or give weight to the safety provided by Elevations and the
14
      recommendations from Jon’s outpatient therapists who found that treatment failed.
15
                                            CONCLUSION
16
             When the insurance company erroneously denied a claim because it applied the
17

18    wrong guidelines, its decision should be reversed. Under a de novo review, this Court has

19    the chance to make the right decision without any deference to Premera. Because Jon

20    clearly needed the subacute care, Premera should cover the claim for treatment.
21
             DATED this 14th day of November, 2018.
22
             RESPECTFULLY SUBMITTED,
23
                                             s/ Brian S. King
24                                           Brian S. King
                                             Attorney for Plaintiffs
25

26

27    38
         Rec. 02957, 410
      39
         Rec. 11750
28- 11 PLAINTIFFS’ REPLY IN SUPPORT OF                       BRIAN S. KING, Attorney at Law
       MOTION FOR SUMMARY JUDGMENT                           336 South 300 East, Suite 200          11
       NO. 2:17-cv-01041-JLR                                 Salt Lake City, UT 84111
                                                             (801) 532-1739, (801) 532-1936 (fax)
1                                     CERTIFICATE OF SERVICE

2
              The undersigned certifies under penalty of perjury under the laws of the State of
3     Washington and the United States, that on the 14th day of November, 2018, the foregoing
      document was presented to the Clerk of the Court for filing and uploading to the Court’s
4
      CM/ECF system. In accordance with the ECF registration agreement and the Court’s
5     rules, the Clerk of the Court will send email notification of this filing to the following
      attorney for the defendant:
6
             Gwendolyn C. Payton
7            Kilpatrick Townsend & Stockton LLP
             1420 Fifth Avenue, Suite 3700
8            Seattle, WA 98101
             gpayton@kilpatricktownsend.com
9

10           DATED: November 14, 2018.

11                                         s/ John Walker Wood
                                           John Walker Wood (WSBA #39120)
12                                         The Wood Law Firm, PLLC
13                                         800 5th Ave, Suite 4100
                                           Seattle, WA 98104
14                                         (206) 447-1342 (office)
                                           (206) 577-5380 (fax)
15                                         Email: john@woodfirm.com
16

17

18

19

20

21

22

23

24

25

26

27

28- 12 PLAINTIFFS’ REPLY IN SUPPORT OF                    BRIAN S. KING, Attorney at Law
     MOTION FOR SUMMARY JUDGMENT                          336 South 300 East, Suite 200          12
     NO. 2:17-cv-01041-JLR                                Salt Lake City, UT 84111
                                                          (801) 532-1739, (801) 532-1936 (fax)
